Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 16, 1973, convicting him of attempted criminal possession of a dangerous weapon, etc., as a felony, upon his plea of guilty. The appeal also brings up for review the denial of defendant’s motion *750to suppress certain physical evidence. Judgment affirmed. Under the facts of this case, it appears that a reasonably prudent man would have been warranted in the belief that his safety, or that of others, was in danger (see Terry v Ohio, 392 US 1, 27). The police officer’s "seizure” of defendant was therefore reasonable (cf. People v Cantor, 36 NY2d 106). Hopkins, Acting P. J., Martuscello, Latham, Rabin and Titone, JJ., concur.